Title: To Thomas Jefferson from William Branch Giles, 1 June 1801
From: Giles, William Branch
To: Jefferson, Thomas


               
                  Sir
                  Richmond June 1st. 1801
               
               The very friendly favor you did me the honor to write in reply to my letter on the subject of the Marshalsea of Virginia, came to hand after having been some time detained in one of the post offices in Amelia; and I should have written in reply at an earlier date, But I was apprehensive, that you might thereby be drawn into a correspondance with me, inconsistent with my original intention, and that a portion of your time would thus be consumed, which might otherwise be applyed to more important objects.—I was the more induced to avoid an earlier reply; Because the contents of your letter so fully explained the principles which would govern your administration, and which were so compleatly in unison with my opinions on that subject, that I had no additional observations to make at that time.—The uniformity and unanimity of opinion amongst my particular friends and in the country in which I live, may probably lead me into misconceptions respecting the general opinion throughout the U.S. But I find the soundest republicans in this place and throughout the country are rising considerably in the tone, which they think ought to be assumed by the administration,—The ejected party is now almost universally considered, as having been employed in conjunction with G.B., in a scheme for the total destruction of the liberties of the people, it is therefore sunk or is fast sinking into utter hatred and contempt.—The compleat depression of the party therefore, is the object which all would approve, and many will demand; the only difficulty consists in the choise of the means to effect this object—It is generally beleived here that any countenance given to the leaders of that party in any department would tend to impede its execution, and under that idea, The continuation of Mr. King in London, it is apprehended may be attended with unpleasant effects.—The nomination of Mr. Pinkney to Spain, although of less importance, is regretted by some of the soundest friends of the administration.—It was hoped that that mission might have been dispensed with; especially as the republican party has called the attention of the public with particular emphasis to the diplomatic department.—But the circumstance, which most attracks the attentions and employs the reflections of the thinking republicans here, is the situation of judiciary as now organized.—It is constantly asserted, that the revolution is incomplete, so long as that strong fortress is in possession of the enemy; and it is surely a most singular circumstance, that the public sentiment should have forced itself into the Legislative and Executive departments, and that the Judiciary should not only not acknowldge its influence, but should pride itself in resisting its will under the misapplyed idea of ‘Independance.’ I have bestowed some reflections upon this subject, and under my present impressions it appears to me that no remedy is competent to redress the evil, but an absolute repeal of the whole judiciary system, terminating the present offices and creating an entire new system defining the common law doctrine, and restraining to the proper constitutional extent the jurisdiction of the courts—These ideas are, however, merely intimated; and as I am now on my way to the federal city, for which place I shall probably leave Richmond tomorrow morning, and propose remaining there two or three days; If you think them worthy of consideration, I should be pleased to hear your reflection thereupon during my stay in the city.—
               Be pleased to accept assurances of my most respectful regards &c
               
                  
                     Wm. B. Giles
                  
               
             